NUMBER 13-15-00328-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                             IN RE H.T.M.T., A MINOR


                       On Petition for Writ of Mandamus.


                                       ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Per Curiam Order

       Relators, Phung Thi Bach Tran, Tien Thi Pham, and Khuong Nguyen, filed a

petition for writ of mandamus in the above cause on July 17, 2015. Through this original

proceeding, relators seeks to compel the trial court to vacate the “Order for Temporary

Guardianship of the Person Pending Contest” and the “Order for Possession and

Visitation.” The Court requests that the real party in interest, contestant Donna Scott, or

any others whose interest would be directly affected by the relief sought, including but not

limited to attorney ad litem Rodney Durham, guardian ad litem Pamela Orsak, and

temporary guardian Diane Kliem, file a response to the petition for writ of mandamus on
or before the expiration of the business day on Wednesday, July 22, 2015. See generally

TEX. R. APP. P. 52.

      IT IS SO ORDERED.

                                                     PER CURIAM

Delivered and filed the
17th day of July, 2015.




                                              2